Case 1:20-cv-00189-JSR Document 79-1 Filed 08/10/20 Page 1 of 7




             EXHIBIT A
                Case 1:20-cv-00189-JSR Document 79-1 Filed 08/10/20 Page 2 of 7




              T
                         s   C.   S'S



          PERSONA! ,& 00 f DE T I L
           e roary 1, 2018,


           7D C-orporatlo
          6710 1rginia    a11or<Road
          Belts ·tte, -D 207 5

          A ention:      r. C , e Hil • Fo nder . Chairma

           .ear Clive:




REDACTED FOR PUBLIC FILING

HIGHLY CONFIDENTIAL                                                         CARN-FEN_00186136
                   Case 1:20-cv-00189-JSR Document 79-1 Filed 08/10/20 Page 3 of 7




              T           CAP I TAL
                          s   cc        I:   l :Z:E Q_



         'PERSOHAIL & CO FLDERTIAL
         F,ebruary 1, 201 a




         Attentio • :   Mr. Clive ' · , Found . & Ohairrnan

          Dear o ve:
                                                        ·s .Agre,e ent1     ich s s, folih the ,c;rms and oondi:tions
           nere:    :nder 70 Co.pora ·on ( , e Compa ,y1 shall l:ai · Ml cap· I Corp.     r      Capi 'r) as , s exctusive
           · a · cia. ad ~sor con:n:eclic:m -th the proposed sa e Oi reaipi alillat . n o · the Co , party during the tenn
          of this Agreement. In its capacity as fl ancial adViso , T Capita? · I pro · e s .ch senlic.-e-s as ; e Company
          may request hfch may I c , de, among o hers, assis ance in (i) prepani,g descrifpfure ma erials; (ii)
          de 'lftylng .and comadiTig mspecfive :aoquirers; and (iii} structuril'\9, neg:o ·a··ng and closing a proposed
          transaction.




REDACTED FOR PUBLIC FILING

HIGHLY CONFIDENTIAL                                                                                             CARN-FEN 00186137
                 Case 1:20-cv-00189-JSR Document 79-1 Filed 08/10/20 Page 4 of 7




           7D Corpora on
          Februa - , 2018,
          T Ca, ta! Corp.




          Commu:nioation�; errnioa FQn




          1- demnlficatio ,




                 I BOST




REDACTED FOR PUBLIC FILING

HIGHLY CONFIDENTIAL                                                          CARN-FEN 00186138
                 Case 1:20-cv-00189-JSR Document 79-1 Filed 08/10/20 Page 5 of 7




          M7D Corpo:ratio
          February 'ffl, 2018
             Capital COit).




          co     anHantv




          ,IExce t as ag eed to        by · e Company, T Capital shml eep con d · · · . e-9:agemen by , e
           Company, any dlscussicns reg !'ding a, roposed Transadion1 O!' tile sta , s or (e , s thereot and all o er
           rnforma ·o disclosed i any manner about the Co· pany by it o:rr · s representa' · es o TM Capial or ·,
           rep esenta:, es.

          M:sceDaneo s

          This greelililel"lt ma o; be amended or --odi ed ,exce t by a writi -g ek.ecuted by each of the parties a d
          this g:fieement. ,tnci ding ,all controversies arts·ng <>m or rel-a ·ng to performance nder thi!s A ree, ,e,
          shall e go emed by and co s1ru.ed in accordance · · the laws of e Stile o Delaware,, ·tho regard
          to!
           -   conftiotso la pri cpes. The pro ·s·onsof' isAQreemen shall bebjn t·gon eCompanyand e
              Capital, ao , eir res,pecli e successor am , assigns.




REDACTED FOR PUBLIC FILING

HIGHLY CONFIDENTIAL                                                                                        CARN-FEN 00186139
                Case 1:20-cv-00189-JSR Document 79-1 Filed 08/10/20 Page 6 of 7




           70 Corporation
         F:ebruaiy 1. 2018
         TM Capita COliP.




                        � I




REDACTED FOR PUBLIC FILING

HIGHLY CONFIDENTIAL                                                         CARN-FEN 00186140
                  Case 1:20-cv-00189-JSR Document 79-1 Filed 08/10/20 Page 7 of 7




         M7D Corporation
         February , 2018
          M Capi:ral Corp.




         T   CAPl:JAL 1CCRP.



         B . James S. Grien
               ant:1!f ng Director



         Confirmed:




                         �
                         -
          . 7D 'Corpora :on


         Signa: re:              .
                                      .   ,. ��      ----
         Printed Name·: C, ve Hm

         Tit e:           Pres· ent

         Dae:                  2.. r2-.     I   t�




REDACTED FOR PUBLIC FILING

HIGHLY CONFIDENTIAL                                                           CARN-FEN 00186141
